Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 13, 14, 17, 20, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lum (US20070160961).

As to claim 1, Lum shows:
A system comprising: a display output device; a computer including instructions that when executed by the computer (¶ [0035]), cause the computer to:
generate a virtual environment (¶ [0038]);
instantiate one or more virtual devices into the virtual environment (¶ [0054]) (e.g., exchanging a part with any of successive part in the common parts library);
instantiate a user representation into the virtual environment (¶ [0036]) (e.g., a user may choose and customize any of one to many avatars);

an input device to receive a movement input associated with movement by the user representation in the virtual environment (¶ [0040]) (e.g., Using the assigned keys on the keyboard, the user moves forward, left, back, and right in reference to the current direction of view of the user);
and the computer further configured with instructions to move or rotate the one or more virtual devices relative to a point of reference in the virtual environment in response to the movement input, while maintaining the user representation stationary (¶ [0054], [0040]) (e.g., By clicking the assigned mouse button on one of the quarter circle bars 405 or 406 and dragging, the user can rotate the part around that axis; Using the assigned keys on the keyboard, the user moves forward, left, back, and right in reference to the current direction of view of the user; in other words, there are different commands for rotating an object and for making a user’s avatar move forward, left, etc; therefore, rotating the object would maintain the user’s avatar stationary).

As to claim 2, Lum shows:
The system of claim 1, wherein the display output device is a virtual reality device (¶ [0017]) (e.g., simulator).

As to claim 4, Lum shows:
The system of claim 1, wherein the point of reference is the user representation (¶ [0040]) (e.g., Using the assigned keys on the keyboard, the user moves forward, left, back, and right in reference to the current direction of view of the user).


The system of claim 1, wherein the point of reference is a predefined location relative to the user representation (¶ [0054]) (e.g., By clicking the assigned mouse button on one of the quarter circle bars 405 or 406 and dragging, the user can rotate the part around that axis).

As to claim 6, Lum shows:
The system of claim 1, further comprising:
a second display output device (¶ [0035]);
a second computer including a second set of instructions that when executed by the computer, cause the computer to:
generate the virtual environment (¶ [0038]);
instantiate the one or more virtual devices into the virtual environment (¶ [0054]) (e.g., exchanging a part with any of successive part in the common parts library);
instantiate a second user representation into the virtual environment (¶ [0036]) (e.g., a user may choose and customize any of one to many avatars);
and display the virtual environment, the one or more virtual devices, and the user representation, and the second user representation on the second display output device (¶ [0055]) (e.g., all changes are sent to all users in the same scenario);
and a second input device to receive the movement input associated with movement of the second user representation, the virtual environment and the one or more virtual devices moving or rotating in reference to a second point of reference in response to the movement input to the second input device while the second user representation remains stationary (¶ [0008]-[0010]; abstract) (e.g., multiple users may operate multiple avatars from remote locations in order to interact within the simulation).

As to claim 8, Lum shows:
The system of claim 6, wherein the second display output device is a second virtual reality device (¶ [0008]-[0010]; abstract) (e.g., multiple users may operate multiple avatars from remote locations in order to interact within the simulation).

As to claim 9, Lum shows:
The system of claim 6, wherein the second display output device is a computer monitor (¶ [0045]).

As to claim 10, Lum shows:
The system of claim 6, wherein the second point of reference is the second user representation (¶ [0055]) (e.g., all changes are sent to all users in the same scenario).

As to claim 11, Lum shows:
The system of claim 6, wherein the second point of reference is a predefined location relative to the second user representation (¶ [0054]) (e.g., By clicking the assigned mouse button on one of the quarter circle bars 405 or 406 and dragging, the user can rotate the part around that axis).

As to claim 13, Lum shows:
The system of claim 6, wherein the movement input at the input device of the user representation to move or rotate the virtual environment does not move or rotate the virtual environment for the second user representation (¶ [0047]).


The system of claim 1, wherein a selection input of the user representation operates on the virtual environment or the one or more virtual devices at a predefined distance and a predefined height from the user representation (¶ [0054]) (e.g., By clicking the assigned mouse button on one of the quarter circle bars 405 or 406 and dragging, the user can rotate the part around that axis; in order to rotate about an axis, the part must be at a predefined distance and height from the avatar so that the avatar can see the rotation).

As to claim 17, Lum shows:
The system of claim 1, wherein each of the one or more virtual devices comprise one or more components (¶ [0020]) (e.g., a library contain parts may be used to construct vehicles).

As to claim 20, Lum shows:
The system of claim 17, wherein the computer comprises instructions to receive a selection input associated with one of the one or more components, the one of the one or more components moveable within the virtual environment in response to a second input (¶ 0054) (e.g., the user can exchange the part with any successive part in the common parts library).

As to claim 24, Lum shows:
The system of claim 17, wherein the computer comprises instructions to operate a training program to selectively enable removal of a portion of the one or more components from the one or more virtual devices (¶ [0054]; [0054) (e.g.. the user can delete a part from the locomotive; the user could gain experience, and this experience may be reflected in experience credits)

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lum (US20070160961). In view of Moduya (US20170323479).

As to claim 15:
Lum shows a system substantially as claimed, as specified above. 
Lum fails to specifically show: wherein an information plane is displayed within the virtual environment at a predefined location corresponding to a direction a user is viewing within the display output device and a predefined distance from the user representation in response to detecting that the user is viewing the predefined location for at least a predefined threshold time period.
In the same field of invention, Moduya teaches: head mounted display apparatus. Moduya further teaches: an information plane being displayed within the virtual environment at a predefined location corresponding to a direction a user is viewing within the display output device and a predefined distance from the user representation in response to detecting that the user is viewing the predefined location for at least a predefined threshold time period (¶ [0070], [0071]. [0010]) (e.g., a view range is acquired, after a predetermined time, balloon information regarding an object or an individual is written) .
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lum and Moduya before the effective filing date of the invention, to have combined the teachings of Moduya with the system as taught by Lum. 
.

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lum (US20070160961). In view of Kavallierou (US20200053253).

As to claim 3, 7:
Lum shows a system substantially as claimed, as specified above. 
Lum fails to specifically show: wherein the display output device is an augmented reality video projector; wherein the second display output device is a second augmented reality video projector. 
In the same field of invention, Kavallierou teaches: video content synchronization. Kavallierou further teaches: wherein the display output device is an augmented reality video projector; wherein the second display output device is a second augmented reality video projector (¶ [0028]) (e.g., a projector may be used to project at last part of the virtual environment).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lum and Kavallierou before the effective filing date of the invention, to have combined the teachings of Kavallierou with the system as taught by Lum. 
One would have been motivated to make such combination because a way to enhance a region surrounding a physical TV would have been obtained and desired, as expressly taught by Kavallierou (¶ [0064]).

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lum (US20070160961). In view of Gribetz et al. (US10255727).


Lum shows a system substantially as claimed, as specified above. 
Lum fails to specifically show:
wherein the computer includes instructions to instantiate the one or more virtual devices in an assembled configuration or an exploded configuration, the computer comprises instructions to alter the one or more virtual devices between the assembled configuration and the exploded configuration in response to an input;
wherein the computer comprises instructions to enhance a view of one or more of the one or more components in response to an input, the input is a selection of a hidden component or an inaccessible component.

In the same field of invention, Gribetz teaches: providing effects for virtual content in an interactive space. Gribetz further teaches: instantiating one or more virtual devices in an assembled configuration or an exploded configuration, a computer comprising instructions to alter the one or more virtual devices between the assembled configuration and the exploded configuration in response to an input (col. 11, l. 47 to col 12, l. 9) (e.g., expanding or collapsing an amount of separation between virtual objects parts of a virtual object);
wherein the computer comprises instructions to enhance a view of one or more of the one or more components in response to an input, the input is a selection of a hidden component or an inaccessible component (col. 12, l. 29-32).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lum and Gribetz before the effective filing date of the invention, to have combined the teachings of Gribetz with the system as taught by Lum. 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lum (US20070160961). In view of Morse et al. (US5802296).


As to claim 12:
Lum shows a system substantially as claimed, as specified above. 
Lum fails to specifically show:
wherein the computer comprises instructions to inhibit interactions with the one or more virtual devices for the second user representation.
In the same field of invention, Morse teaches: supervisory powers that provide additional control over images on computer system displays to users interacting. Morse further teaches: computer comprises instructions to inhibit interactions with one or more virtual devices for the second user representation (col. 2, l. 64 to col. 3, l. 4).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lum and Morse before the effective filing date of the invention, to have combined the teachings of Morse with the system as taught by Lum. 
One would have been motivated to make such combination because a way to provide alternative methods to assign supervisory powers would have been obtained and desired, as expressly taught by Morse (¶ col. 1, l. 29-30).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berry et al. 		[U.S. 8992232]
Almone et al.		[U.S. 10768665]
Ngo et al.		[U.S. 10481755]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        11/19/2021